Citation Nr: 1704331	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  05-10 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm prior to December 10, 2012, and 20 percent thereafter. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969 and from December 1969 to December 1972.  The Veteran received a Purple Heart and a Republic of Vietnam Gallantry Cross, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The April 2004 rating decision continued a previously-assigned 10 percent disability rating for the Veteran's service-connected residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm. 

The Board remanded the claims in September 2007, February 2010, February 2012 and April 2013 so that additional development of the evidence be conducted.  The case has been returned to the Board for further appellate review.

A video conference hearing was held in April 2007, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims folder. 

A January 2013 RO rating decision increased the disability evaluation assigned to the Veteran's service-connected gunshot wound residuals to 20 percent, effective from December 10, 2012.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  In the current appeal, the issue before the Board involves the degree of disability of the Veteran's service-connected for residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm.  During the current appeal, the Veteran has asserted that he is unable to work as a result of his service-connected left upper extremity problems (left elbow and left shoulder).  Accordingly, the Board concludes that the issue of entitlement to a TDIU has been reasonably raised by the record and therefore the Board does have jurisdiction over this claim.

The issue of entitlement to an increased rating in excess of 10 percent for residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm prior to December 10, 2012, and 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Regulations and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran contends that he is unemployable due to his service-connected disabilities.

From February 18, 2011, the Veteran's disabilities warranted an 80 percent rating.  As of that date, he was compensated for Posttraumatic Stress Disorder (PTSD) as 70 percent disabling; a left shoulder disability at 30 percent disabling; the left shoulder and forearm disability at 10 percent disabling; tinnitus at 10 percent disabling; and noncompensably for left ear hearing loss.  Thus, he currently meets the specific percentage requirements of 38 C.F.R. § 4.16(a) from that date.  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

An August 2004 statement from the Veteran's supervisor at the Post Office indicates that he left due to not being able to lift heavy objects due to his left forearm disability and also due to his agitation, ostensibly due to his PTSD.

The Veteran's work history was related in the context of a November 2012 VA examination.  The Veteran was discharged from active service in 1972.  He worked for the Post Office for 7 years but had to resign because he could not do the work they wanted him to do.  Since then he has had several jobs which did not require heavy use of the left arm.  He indicated that he quit work completely about 6 months prior to November 2012.  This was yard work and he could no longer do the work; there was too much pain in the left elbow as well as his shoulders.

The Veteran was afforded a series of examinations in November 2013.  A November 2013 VA examination opinion indicates that the Veteran's current functional status permits physical and sedentary employment but is obviated by efforts to avoid use of his left arm.  The examiner for the Veteran's left shoulder indicated that the Veteran is able to use his left arm to dress himself, feed and bathe himself, and do ADLs but he is unable to use his left arm for any regular work due to limited motion and fatigue.  The left forearm examiner indicated that the Veteran had a hard-time driving and could not lift more than one gallon (of liquid).

An August 2015 VA examination for the Veteran's knee indicates that the Veteran is unable to walk more than one city block, unable to stand more than 20-30 minutes and unable to sit more than 30 minutes.  Further, he had difficulty with stairs and with squatting and kneeling.

Thus, taking all of the evidence of record into consideration, the Board finds that the preponderance of the evidence indicates that the severity of the Veteran's service-connected disabilities, as described by VA examiners and his previous supervisor, warrants entitlement to TDIU.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.



REMAND

As noted in the Introduction, the claim pertaining to the left upper extremity disability was most recently before the Board in April 2013.  At that time, the Board determined that a new VA examination for this disability, among others, was necessary.  The Veteran was afforded the requested examination in November 2013.  Additionally, the October 2011 VA examination has been associated with the claims file, in CAPRI records found in Virtual VA.

Unfortunately, the Board is compelled to find that the examination report is not sufficient.  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, as such testing was not denoted in the most recent examination, a new VA examination is required to provide an adequate assessment of the current severity of the Veteran's service-connected left upper extremity disability.  The new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia. 

The Board additionally notes that a June 2004 private treatment note indicates that the Veteran has a fascial hernia overlaying his left forearm; a muscle injury indicated as due to his in-service injury.  The examination report must also consider any muscle injuries.

Thus, on remand, the Veteran should be afforded an additional examination to determine the entirety of the current residuals of his gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm disability with review of the entirety of the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's April 2013 remand must be completed before readjudication of this claim. 

Ongoing VA treatment records must also be obtained and considered.  38 C.F.R. § 3.159 (c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any recent VA clinical records.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail. 

A.  Examination findings pertinent to the current residuals of his gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the forearm disability should be reported to allow for application of VA rating criteria for musculoskeletal disabilities. 

B.  Provide findings as to the range of motion of the forearm, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  Comparison to the right forearm should be made if it is undamaged. The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the forearm is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. The examiner must indicate whether pain causes effective functional ankylosis and what type of ankylosis. 

C.  The examiner must state whether peripheral neuropathy is related to the current residuals of his gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm disability.  The examiner must also specify the severity of any neurological findings.

D.  The examiner must determine if there is any muscle injury to the left forearm, to include as to whether there is a fascial hernia overlaying the muscle.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure the examiner's opinion is responsive to these determinative issues of present disability and causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to increased rating for the left forearm disability in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative, if any, with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


